Title: To George Washington from John C. Ogden, 9 January 1791
From: Ogden, John C.
To: Washington, George



Sir
Portsmouth [N.H.] Jany 9th 1791

Nothing of a personal nature, or relating to controversy concerning religious opinions, could induce The Author of the inclosed to transmit it to you. The Ideas relating to liberty, protection, and spoiling of Church property, are of a public nature. and too important to those concerned, to pass in silence. With this impression, I have presented them to my country men. If I have erred, the mistake is my own, I have involved no one in the matter. Influenced by your example to maintain liberty for all, I shall ever Zealously guard myself and others from forfeiting a prize, nobly obtained by the blood and treasure of America.
I must request that your unrivaled politeness, may not lead to

an acknowledgement of the safe arrival of this; with its contents. Presenting the salutations of The season, I am Sir with the greatest reverence Your devoted servant

John C. Ogden

